- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com April 29, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account A File Number 333-148824 Variable Universal Life – Death Benefit (VUL - DB) Commissioners: Enclosed for filing under the Securities Act of 1933 please find a copy of Post-Effective Amendment No. 9 to the above referenced registration statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or Fred.Bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 29, 2014 Registration File No. 333-148824 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _ 9_ _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _168 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositor’s principal executive offices) Depositor’s Telephone Number, including Area Code: (605) 335-5700 Victoria E. Fimea Copy to: Senior Vice President, General Counsel & Secretary Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 700 Sixth Street, NW, Suite 700 (Name and address of agent for service) Washington, DC 20001-3980 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on May 1, 2014 pursuant to paragraph (b) o 80 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies VUL - DB VARIABLE UNIVERSAL LIFE - DB Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 373-2207 (telephone) · (800 ) 272 -1642 (toll-free telephone number) (877) 841-6709 (toll-free facsimile for transaction requests) (877) 208-6136 (toll-free facsimile for service requests) Through the Midland National Life Separate Account A Variable Universal Life - DB (“the policy”) is a life insurance policy issued by Midland National Life Insurance Company. The policy: · provides insurance coverage with flexibility in death benefits and premiums; · pays a death benefit if the Insured person dies while the policy is still inforce ; · can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. · lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund and may affect the death benefit . You have a limited right to examine Your policy and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (“ MEC ”). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. This prospectus generally describes policies that include the Premium Guarantee Rider, which will automatically be included in all policies with an application date on or after March 26, 2009. While the Premium Guarantee Rider is in effect, it could prevent Your policy from lapsing during certain periods IF certain conditions are met. However, there is an extra charge for this rider, and while the Premium Guarantee Rider is in effect, We reserve the right to restrict the allocation of Your policy fund and premiums to certain investment divisions . At this time, by current company practice, We do not restrict the investment divisions under the Premium Guarantee Rider . You can cancel the Premium Guarantee Rider at any time. You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 7. MFS ® Variable Insurance Trusts 2. The Alger Portfolios 8. Neuberger Berman Advisers Management Trust 3. American Century Variable Portfolios, Inc. 9. PIMCO Variable Insurance Trust 4. Fidelity ® Variable Insurance Products 10. ProFunds Trust 5. Goldman Sachs Variable Insurance Trust 11. Van Eck VIP Trust 6. Lord Abbett Series Fund, Inc. 12. Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, 2014 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Calibrated Dividend Growth Portfolio American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid Cap Stock Portfolio Fidelity® VIP Asset ManagerSM Portfolio MFSâ VIT Growth Series Fidelity® VIP Asset Manager: Growthâ Portfolio MFSâ VIT New Discovery Series Fidelity® VIP Balanced Portfolio MFSâ VIT Research Series Fidelity® VIP Contrafundâ Portfolio MFSâ VIT Total Return Series Fidelity® VIP Equity-Income Portfolio MFSâ VIT Utilities Series Fidelity® VIP Freedom 2010 Portfolio Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio Fidelity® VIP Freedom 2015 Portfolio PIMCO High Yield Portfolio, Administrative Class Fidelity® VIP Freedom 2020 Portfolio PIMCO Real Return Portfolio, Administrative Class Fidelity® VIP Freedom 2025 Portfolio PIMCO Total Return Portfolio, Administrative Class Fidelity® VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity® VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity® VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity® VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity® VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund Fidelity® VIP High Income Portfolio VanguardÒ VIF Balanced Portfolio Fidelity® VIP Index 500 Portfolio VanguardÒ VIF High Yield Bond Portfolio Fidelity® VIP Investment Grade Bond Portfolio VanguardÒ VIF International Portfolio Fidelity® VIP Mid Cap Portfolio VanguardÒ VIF Mid-Cap Index Portfolio Fidelity® VIP Money Market Portfolio VanguardÒ VIF REIT Index Portfolio Fidelity® VIP Overseas Portfolio VanguardÒ VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund VanguardÒ VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund VanguardÒ VIF Total Bond Market Index Portfolio Invesco V.I. Diversified Dividend Fund VanguardÒ VIF Total Stock Market Index Portfolio This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus and the current prospectuses for the funds carefully and keep them for future reference. Table of Contents POLICY BENEFITS/RISKS SUMMARY 5 POLICY BENEFITS. 5 Death Benefit 5 Flexible Premium Payments. 5 No Lapse Guarantee Premium 5 Premium Guarantee Rider 5 Benefits of the Policy Fund. 5 Tax Benefits. 6 Policy Illustrations. 6 Additional Benefits. 7 Your Right to Examine This Policy. 7 POLICY RISKS. 7 Investment Risk. 7 Surrender Charge Risk. 7 Withdrawing Money. 7 Risk of Lapse. 7 Loan Risks. 8 Tax Risks. 8 Risk of Increases in Charges. 8 Portfolio Risks. 9 Fee Table. 9 SUMMARY OF VARIABLE UNIVERSAL LIFE - DB 13 DEATH BENEFIT OPTIONS. 13 FLEXIBLE PREMIUM PAYMENTS. 13 INVESTMENT CHOICES. 13 YOUR POLICY FUND 14 Transfers. 14 Policy Loans. 14 Withdrawing Money. 15 Surrendering Your Policy. 15 DEDUCTIONS AND CHARGES. 15 Deductions From Your Premiums. 15 Deductions From Your Policy Fund. 16 Surrender Charge. 16 ADDITIONAL INFORMATION ABOUT THE POLICIES. 17 Your Policy Can Lapse. 17 Correspondence, Inquiries, and Transactions. 17 State Variations. 18 Tax-Free “Section 1035” Exchanges. 18 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE - DB 19 INSURANCE FEATURES. 19 How the Policies Differ From Whole Life Insurance. 19 Application for Insurance. 19 Death Benefit 20 Notice and Proof of Death. 21 Payment of Death Benefits and Lump Sum Payments. 21 Maturity Benefit 21 Changes In Variable Universal Life - DB 22 Changing The Face Amount of Insurance. 23 Changing Your Death Benefit Option. 23 When Policy Changes Go Into Effect 24 Flexible Premium Payments. 24 Allocation of Premiums. 25 Premium Guarantee Rider 26 Additional Benefits. 29 SEPARATE ACCOUNT INVESTMENT CHOICES. 35 Our Separate Account And Its Investment Divisions. 35 The Funds. 35 Investment Policies Of The Portfolios. 36 Effects of Market Timing. 44 Charges In The Funds. 44 USING YOUR POLICY FUND 45 The Policy Fund. 45 Amounts In Our Separate Account 45 How We Determine The Accumulation Unit Value. 45 Policy Fund Transactions and “Good Order”. 46 Transfers Of Policy Fund. 46 Transfer Limitations. 47 Dollar Cost Averaging. 49 Enhanced Dollar Cost Averaging (EDCA) 50 Portfolio Rebalancing . 50 Automatic Distribution Option . 51 Policy Loans . 51 Withdrawing Money From Your Policy Fund . 53 Surrendering Your Policy . 54 THE GENERAL ACCOUNT . 54 DEDUCTIONS AND CHARGES . 55 Deductions From Your Premiums . 55 Charges Against The Separate Account and General Account 56 Monthly Deductions From Your Policy Fund . 56 Transaction Charges . 57 How Policy Fund Charges Are Allocated . 58 Loan Charge . 58 Surrender Charge . 58 Portfolio Expenses . 60 Tax Effects . 60 INTRODUCTION 60 TAX STATUS OF THE POLICY 60 TAX TREATMENT OF POLICY BENEFITS . 61 In General 61 Modified Endowment Contracts (MEC) 61 Distributions Other Than Death Benefits from Modified Endowment Contracts . 61 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts . 62 Investment in the Policy . 62 Policy Loans and the Overloan Protection Benefit 62 Treatment of the Overloan Protection Benefit 62 Withholding . 63 Life Insurance Purchases by Residents of Puerto Rico . 63 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations . 63 Multiple Policies . 63 Continuation of Policy Beyond Age 121 . 63 Section 1035 Exchanges . 63 Accelerated Benefit Rider—Terminal Illness . 64 Accelerated Benefit Rider—Chronic Illness . 64 Business Uses of Policy . 64 Employer-Owned Life Insurance Policies . 64 Non-Individual Owners and Business Beneficiaries of Policies . 64 Split-Dollar Arrangements . 64 Alternative Minimum Tax . 65 Estate, Gift, and Generation-Skipping Transfer Tax Considerations . 65 Medicare Tax on Investment Income . 65 Foreign Tax Credits . 66 Possible Tax Law Changes . 66 Our Income Taxes . 66 ADDITIONAL INFORMATION ABOUT THE POLICIES . 66 Your Right To Examine This Policy 66 Your Policy Can Lapse . 66 You May Reinstate Your Policy 67 Policy Periods And Anniversaries . 67 Maturity Date . 68 We Own The Assets Of Our Separate Account . 68 Changing the Separate Account . 68 Limits On Our Right To Challenge The Policy 69 YOUR PAYMENT OPTIONS . 69 Lump Sum Payments . 70 YOUR BENEFICIARY 71 ASSIGNING YOUR POLICY 71 WHEN WE PAY PROCEEDS FROM THIS POLICY 71 YOUR VOTING RIGHTS AS AN OWNER 73 DISTRIBUTION OF THE POLICIES . 73 LEGAL PROCEEDINGS . 75 FINANCIAL STATEMENTS . 75 Illustrations . 75 Definitions . 81 POLICY BENEFITS/RISKS SUMMARY In this prospectus “We”, “Our”, “Us”, “Midland National”, and “Company” mean Midland National Life Insurance Company. “You” and “Your” mean the owner of the policy. We refer to the person who is covered by the policy as the “Insured” or “Insured person”, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance policy. In this prospectus, these words and phrases are generally in bold face type. See “Definitions” on page 81. This summary describes the policy’s important risks and benefits. The detailed information appearing later in this prospectus further explains the following summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the policy in this prospectus assumes that the policy is inforce and that there is no outstanding policy loan. POLICY BENEFITS Death Benefit Variable Universal Life - DB is life insurance on the Insured person. If the policy is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1: death benefit equals the face amount of the insurance policy. This is sometimes called a “level” death benefit . · Option 2: death benefit equals the face amount plus the policy fund . This is sometimes called a “variable” death benefit . The death benefit may be even greater in some circumstances. See “Death Benefit” on page 20. We deduct any policy debt and unpaid charges before paying any benefits. The death benefit is paid in a lump sum. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your policy, within certain limits. Changing the death benefit option or the face amount may have tax consequences. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is at least equal to one month’s no lapse guarantee premium. The no lapse guarantee premium is based on the policy’s face amount and the Insured person’s age , sex and underwriting class . We are not obligated to accept any premium and We currently reject any premium of less than $50.00. However, under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. See “Flexible Premium Payments” on page 24. No Lapse Guarantee Premium During the no lapse guarantee period , Your policy will remain inforce as long as You meet the applicable no lapse guarantee premium requirements. See “Premium Provisions During the No Lapse Guarantee Period” on page 25. Premium Guarantee Rider This Rider is automatically included on policies with applications dated on or after March 26, 2009. After the no lapse guarantee period , this rider could keep Your policy inforce , for a certain period, provided certain conditions are met. We reserve the right to restrict the allocation of Your policy fund and premiums to certain investment divisions . At this time, by current company practice, We do not restrict the investment divisions under the Premium Guarantee Rider . You will pay an additional fee for this rider, which varies based on the individual characteristics of the Insured and the specified face amount of insurance. You can cancel the Premium Guarantee Rider at any time. Benefits of the Policy Fund · Withdrawing Money from Your Policy Fund . You may make a partial withdrawal from Your policy fund . The current minimum withdrawal amount is $200. The maximum partial withdrawal You can make in the first policy year is 50% of Your net cash surrender value (that is, Your policy fund minus policy debt minus surrender charge ); thereafter, it is 90% of Your net cash surrender value . There may be tax consequences for making a partial withdrawal. See “Withdrawing Money From Your Policy Fund” on page 53. · Surrendering Your Policy . You can surrender Your policy for cash and then We will pay You the net cash surrender value (the policy fund minus the surrender charge and minus any policy debt ). See “Surrendering Your Policy” on page 15. There may be tax consequences for surrendering Your policy. · Policy Loans . You may borrow up to 92% of Your cash surrender value (the policy fund less the surrender charge ) minus any policy debt . Your policy will be the sole security for the loan. Your policy states a minimum loan amount, usually $200. See “Policy Loans” on page 51. Policy loan interest is generally not tax deductible on policies owned by an individual. There may be federal tax consequences for taking a policy loan. See “Tax Effects” on page 60. · Transfers of Policy Fund . You may transfer Your policy fund among the investment divisions and between the General Account and the various investment divisions . Currently, We allow an unlimited number of free transfers. We reserve the right to charge a $25 fee for each transfer after the 12 th transfer in a policy year . We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all or specific policy owners. There are additional limitations on transfers to and from the General Account. See “Transfers Of Policy Fund” on page 46 and “Transfer Limitations” on page 47. · Dollar Cost Averaging (“DCA”) . The DCA program enables You to make scheduled monthly transfers of a predetermined dollar amount from the DCA source account (any investment division or the General Account) into one or more of the investment divisions . The minimum monthly amount to be transferred using DCA is $200. See “Dollar Cost Averaging” on page 49 · Enhanced Dollar Cost Averaging (“EDCA”) . By Midland National’s current Company practice, on monies allocated into the EDCA program during the first four policy months , We will pay an effective annual interest rate of 9% on Your declining balance in the General Account until the end of the first. See “Enhanced Dollar Cost Averaging” on page 50. · Portfolio Rebalancing . The Portfolio Rebalancing Option allows policy owners, who are not participating in a DCA program, to have the Company automatically reset the percentage of policy fund allocated to each investment division to a pre-set level. On a quarterly, semi-annual, or annual interval , We will transfer amounts needed to “balance” the policy fund to the specified percentages selected by You. See “Portfolio Rebalancing” on page 50. · Automatic Distribution Option. You can elect to receive automatic distributions of Your net cash surrender value on a monthly, quarterly, semi-annual or annual basis by filling out one form, and We will automatically process the necessary withdrawals and loans. See “Automatic Distribution Option” on page 51. Tax Benefits We intend for the policy to satisfy the definition of life insurance under the Internal Revenue Code. Assuming that the policy does satisfy that definition, the death benefit generally should be excludable from the gross income of its recipient. Similarly, You should not be deemed to be in constructive receipt of the policy value (the policy fund ), and therefore should not be taxed on increases (if any) in the policy fund until You take out a loan or withdrawal, surrender the policy, or We pay the maturity benefit. In addition, transfers of policy funds (among investment divisions and between the General Account and the various investment divisions ) are not taxable transactions. See “Tax Risks” on page 8 and “Tax Effects” on page 60. You should consult with and rely on a qualified tax advisor for assistance in all policy related tax matters. Policy Illustrations There are sample illustrations at the end of this prospectus showing policy fund values, cash surrender values , and death benefits for a hypothetical Insured based on certain assumptions. You should receive a personalized illustration that reflects Your particular circumstances. These hypothetical illustrations should help You to: · understand the long-term effects of different levels of investment performance, · understand the impact of charges and deductions under the policy, and · compare the policy to other life insurance policies. The hypothetical illustrations also show the value of the monthly premium accumulated at interest and demonstrate that the cash surrender values may be very low (compared to the premiums accumulated at interest) if You surrender the policy in the early policy years . Therefore, You should not purchase the policy as a short-term investment or if You do not need the insurance protection. The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or policy fund values. Your actual policy fund , cash surrender value , and death benefit amount will be different than the amounts shown in the hypothetical illustrations. Additional Benefits Your policy may have one or more supplemental benefits that are options or attached by rider to the policy. Each benefit is subject to its own requirements as to eligibility and additional cost. The additional benefits that may be available to You are: · Accelerated Benefit Rider – Chronic Illness · Flexible Disability Benefit Rider 2 · Accelerated Benefit Rider – Terminal Illness · Guaranteed Insurability Rider · Accidental Death Benefit Rider · Protected Flexibility Rider · Children’s Insurance Rider 2 · Waiver of Charges Rider Some of these benefits may have tax consequences and there are usually extra charges for them. Please consult Your tax advisor before selecting or exercising an additional benefit. Your Right to Examine This Policy For a limited period of time, as specified in Your policy, You have a right to return Your policy for a refund. See “Your Right To Examine This Policy” on page 66. POLICY RISKS Investment Risk Your policy fund in the investment divisions will increase or decrease based on investment performance of the underlying portfolios. You bear this risk. We deduct fees and charges from Your policy fund , which can significantly reduce Your policy fund . During times of poor investment performance, the deduction of fees and charges based on the net amount at risk will have an even greater negative impact on Your policy fund . If You allocate net premium to the General Account, then We credit Your policy fund in the General Account with a declared rate of interest. You assume the risk that the interest rate on the General Account may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 3.0%. No one insures or guarantees the policy fund allocated to the investments divisions . Separate prospectuses describe the investment objectives, policies, and risks of the portfolios. You should purchase the policy only if You have the financial ability to keep it inforce for a substantial period of time. You should not purchase the policy if You intend to surrender all or part of the policy fund in the near future. This policy is not suitable as a short-term investment. Surrender Charge Risk If You surrender Your policy for its net cash surrender value or let Your policy lapse during the surrender charge period, We will deduct a surrender charge . The surrender charge period lasts for the first 14 policy years after the date of issue or increase in face amount . It is possible that You will receive no net cash surrender value if You surrender Your policy, especially in the first few policy years . See “Surrender Charge” on page 58. Taxes and a tax penalty may apply. See “Tax Effects” on page 60. Withdrawing Money Withdrawals will reduce Your policy fund . Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the policy. If You make a partial withdrawal, We will deduct a withdrawal charge if You make more than one withdrawal in any given policy year . The maximum partial withdrawal You can make during the first policy year is 50% of the net cash surrender value ; in any policy year thereafter it is 90% of the net cash surrender value . Taxes and a tax penalty may apply. See “Tax Effects” on page 60. Withdrawals may increase the likelihood of Your policy lapsing, and decrease the likelihood that the Premium Guarantee Rider will prevent a lapse. Risk of Lapse Your policy can lapse if the net cash surrender value is not sufficient to pay the monthly deductions. Taxes and a tax penalty may apply if Your policy lapses while a policy loan is outstanding. · Planned Premium . You choose a planned periodic premium. However, payment of the planned premiums may not ensure that Your policy will remain inforce . Additional premiums may be required to keep Your policy from lapsing. You need not pay premiums according to the planned schedule. Whether Your policy lapses or remains inforce can depend on the amount of Your policy fund (less any policy debt and surrender charge ). The policy fund , in turn, depends on the investment performance of the investment divisions You select. (The policy fund also depends, in part, on the premiums You pay and the charges We deduct.) However, You can ensure that Your policy stays inforce during the no lapse guarantee period by paying premiums equal to those required to meet the accumulated no lapse guarantee premium requirements described in “ Premium Provisions During The No Lapse Guarantee Period ” on page 25. The policy can lapse (1) during the no lapse guarantee period if You do not meet the no lapse guarantee premium requirements, and (2) after the no lapse guarantee period no matter how much You pay in premiums if the net cash surrender value is insufficient to pay the monthly deductions (subject to the grace period). This policy also offers a secondary, no-lapse guarantee through the Premium Guarantee Rider. See “Premium Guarantee Rider” on page 26. If the rider’s premium guarantee account value, less any policy debt is positive, then the policy stays in force beyond the base no lapse guarantee period even if there is a negative value in the base policy fund . (The rider is “secondary” to the no lapse guarantee included in the base policy. The rider may be automatically included in a policy, but You can cancel it at any time.) · Policy Loans . Your loan may affect whether Your policy remains inforce . If Your loan lowers the value of Your policy fund to a point where the monthly deductions are greater than Your policy’s net cash surrender value , then the policy’s lapse provision may apply. Your policy may lapse because the loaned amount cannot be used to cover the monthly deductions that are taken. For more details see “Policy Loans” on page 62. Policy loans could also negatively affect whether the Premium Guarantee Rider will prevent Your policy from lapsing. See “Premium Guarantee Rider,” on page 26. · Surrender Charge Period. If You allow Your policy to lapse during the surrender charge period, We will deduct a surrender charge . Loan Risks Taking a policy loan will have a permanent effect on Your policy fund and benefits under Your policy. A policy loan will reduce the death benefit proceeds or any benefit paid on the maturity date (i.e., the policy anniversary after the Insured person's 120 th birthday), and the net cash surrender value of Your policy. Taking a policy loan also may make Your policy more susceptible to lapse, and may have tax consequences. See "Policy Loans" on page 51 and "Tax Effects" on page 60. Tax Risks In order to qualify as a life insurance policy for Federal income tax purposes and to receive the tax treatment normally accorded life insurance policies under Federal tax law, a policy must satisfy certain requirements which are set forth in the Internal Revenue Code. Guidance as to how these requirements are to be applied is limited. Nevertheless, We believe that a policy issued on a standard rate class basis should satisfy the applicable requirements. There is less guidance, however, with respect to policies issued on a substandard basis and it is not clear whether such policies will in all cases satisfy the applicable requirements, particularly if You pay the full amount of premiums under the policy. Depending on the total amount of premiums You pay, the policy may be treated as a modified endowment contract (“MEC”) under federal tax laws. If a policy is treated as a MEC , then surrenders, withdrawals, and loans under the policy will be taxable as ordinary income to the extent there are earnings in the policy. In addition, a 10% penalty tax may be imposed on surrenders, withdrawals, and loans taken before You reach age 59 ½. If the policy is not a MEC , then distributions generally will be treated first as a return of basis or investment in the policy and then as taxable income. Moreover, loans will generally not be treated as distributions. Finally, neither distributions nor loans from a policy that is not a MEC are subject to the 10% penalty tax. This policy may be purchased with the intention of accumulating cash value on a tax-free basis for some period (such as, until retirement) and then periodically borrowing from the policy without allowing the policy to lapse. The aim of this strategy is to continue borrowing from the policy until its contract value (i.e., the policy fund) is just enough to pay off the policy loans that have been taken out and then relying on the Protected Flexibility Rider to keep the policy in force until the death of the Insured. Anyone contemplating taking advantage of this strategy should be aware that it involves several risks. First, if the death benefit under the Protected Flexibility Rider is lower than the policy’s original death benefit , then the policy might become a MEC which could result in a significant tax liability attributable to the balance of any policy debt . Second, this strategy will fail to achieve its goal if the policy is a MEC or becomes a MEC after the periodic borrowing begins. Third, this strategy has not been ruled on by the Internal Revenue Service (the “IRS”) or the courts and it may be subject to challenge by the IRS, since it is possible that loans under this policy may be treated as taxable distributions when the rider causes the policy to be converted to a fixed policy. In that event, assuming policy loans have not already been subject to tax as distributions, a significant tax liability could arise. Anyone considering using the policy as a source of tax-free income by taking out policy loans should, before purchasing the policy, consult with and rely on a competent tax advisor about the tax risks inherent in such a strategy. See “Tax Effects” on page 60. You should consult a qualified tax advisor for assistance in all policy-related tax matters. Risk of Increases in Charges Certain fees and charges assessed against the policy are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum level. If fees and charges are increased, the risk that the policy will lapse increases and You may have to increase the premiums to keep the policy inforce . Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolio’s prospectus. Please refer to the portfolios’ prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. Fee Table The following tables describe the fees and expenses that You will pay when buying, owning, and surrendering the policy. The first table describes the fees and expenses that You will pay at the time You buy the policy, make premium payments, take cash withdrawals, surrender the policy, exercise certain riders or transfer policy funds between investment divisions . Transaction Fees Charge When Charge Is Deducted Amount Deducted i Maximum Guaranteed Charge Current Charge Premium Charge Upon receipt of a premium payment. 5.0% of each premium payment in all policy years . 5.0% of each premium payment received in policy years 1 through 15. Civil Service Allotment Service Charge Upon receipt of a premium payment where Civil Service Allotment is chosen. $0.46 from each bi-weekly premium payment. $0.46 from each bi-weekly premium payment. Surrender Charge ii (Deferred Sales Charge) Minimum and Maximum At the time of surrender or lapse that occurs (a) during the first 14 policy years , or (b) during the first 14 policy years following any increase in face amount . $7.00 up to $52.50 in the first policy year per $1,000 of face amount . iii $7.00 up to $52.50 in the first policy year per $1,000 of face amount . iii Charge for a male Insured issue age 35 in the non-tobacco premium class in the first policy year . $21.00 per $1,000 of face amount . $21.00 per $1,000 of face amount . Partial Withdrawal Charge Upon partial withdrawal. $25 on any withdrawal after the first one in any policy year . $25 on any withdrawal after the first one in any policy year . Transfer Fees Upon transfer of any money from the investment divisions or the General Account. $25 on each transfer after the 12th transfer in any one policy year . $0 on all transfers. The next table describes the fees and expenses that You will pay periodically during the time that You own the policy, not including mutual fund portfolio fees and expenses. Periodic Fees Related to Owning the Policy Other than Portfolio Operating Expenses Amount Deducted i Charge When Charge Is Deducted Maximum Guaranteed Charge Current Charge Cost of Insurance Deduction i v Minimum and Maximum On the policy date and on every monthly anniversary . $0.02 up to $35.30 per $1,000 of net amount at risk v per month. $0.02 up to $28.54 per $1,000 of net amount at risk per month. Charges for a male Insured issue age 35 in the non-tobacco premium class in the first policy year with an initial specified face amount of $400,000. $0.10 per $1,000 of net amount at risk per month. $0.03 per $1,000 of net amount at risk per month. Per Policy Expense Charge On the policy date and on every monthly anniversary . $8 per month in all policy years . $8 per month in all policy years. Per Unit Expense Charge Minimum and Maximum On the policy date and on every monthly anniversary. $0.0225 up to $1.315 per month per $1,000 of specified face amount in all policy years . $0.0225 up to $1.315 per month per $1,000 of specified face amount in policy years 1-10. Charges for a male Insured issue age 35 in the non-tobacco premium class in the first policy year with an initial specified face amount of $400,000. $0.0825 per month per $1,000 of specified face amount in all policy years . $0.0825 per month per $1,000 of specified face amount in policy years 1-10. Percent of Fund Value Charge On the policy date and on each monthly anniversary. Annual rate of 0.90% of the total policy fund value in policy years 1-10 and 0.05% thereafter. Annual rate of 0.90% of the total policy fund value in policy years 1 – 10 and 0.05% thereafter. Loan Interest Spread vi On policy anniversary or earlier, as applicable. vii 5.00% (annually) in policy years 1-5; 0.00% (annually) thereafter. 2.00% (annually) in policy years 1-5; 0.00% (annually) thereafter. Premium Guarantee Rider Minimum and Maximum Charge for a male Insured issue age 35 in the non-tobacco premium class in the first policy year . On rider date and each monthly anniversary thereafter. $0.0225 up to $0.275 per month per $1,000 of specified face amount of insurance during all policy years . $0.0575 per month per $1,000 of specified f ace amount of insurance in all policy years. $0.0225 up to $0.275 per month per $1,000 of specified face amount of insurance during policy years 1-20. $0.0575 per month per $1,000 of specified f ace amount of insurance in policy years 1-20 only. Additional Benefits Charges viii Accelerated Benefit Rider – Chronic Illness At the time a benefit is paid out. $200.00 $200.00 ix Accelerated Benefit Rider – Terminal Illness At the time a benefit is paid out. $200.00 $200.00 ix Accidental Death Benefit Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. $0.03 up to $0.09 per month per $1,000 of accidental death benefit selected. Charge for a male Insured attained age 35 in the non-tobacco premium class in the first policy year following the rider date . $0.07 per month per $1,000 of accidental death benefit . $0.07 per month per $1,000 of accidental death benefit . Children's Insurance Rider 2 On rider date and each monthly anniversary thereafter. $0.50 per month per $1,000 of Children's Insurance benefit. x $0.50 per month per $1,000 of Children's Insurance benefit. Flexible Disability Benefit Rider 2 Minimum and Maximum On rider date and each monthly anniversary thereafter until the policy anniversary on which the Insured reaches attained age 60. $0.27 up to $0.80 per month per $10 of monthly benefit. $0.27 up to $0.80 per month per $10 of monthly benefit. Charge for a male Insured issue age 35 in the non-tobacco premium class. $0.40 per month per $10 of monthly benefit. $0.40 per month per $10 of monthly benefit. Guaranteed Insurability Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. Charge for a male Insured issue age 35 in the non-tobacco premium class. $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. Protected Flexibility Rider Not Applicable – no charge for rider. Not Applicable – no charge for rider. Not Applicable – no charge for rider. Waiver of Charges Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.01 up to $0.12 per month per $1,000 of face amount . $0.01 up to $0.12 per month per $1,000 of face amount . Charge for a male Insured issue age 35 in the non-tobacco premium class in the first policy year. $0.01 per month per $1,000 of face amount . $0.01 per month per $1,000 of face amount . i Some of these charges are rounded off in accordance with regulations of the U.S. Securities and Exchange Commission. Actual charges may be somewhat higher or lower. ii The surrender charge varies based upon the sex, issue age , and rating class of the Insured person on the issue date. The surrender charges shown in the table may not be representative of the charges that You will pay. Your policy’s data page will indicate the surrender charge applicable to Your policy. For more detailed information concerning Your surrender charges , please contact Our Administrative Office . i ii These charges decrease gradually in policy years 2 through 14 to $0.00 for policy years 15 and thereafter. An increase in face amount establishes a new surrender charge schedule for the amount of the increase in face amount based upon the sex, attained age and rating class at the time the face amount increase becomes effective. iv The cost of insurance rate varies based upon a number of factors, including, but not limited to, the sex, attained age , face amount of insurance, and rating class of the Insured person at the time of the charge. The cost of insurance deductions shown in the table may not be representative of the charges that You will pay. Your policy’s data page will indicate the maximum guaranteed cost of insurance deduction applicable to Your policy. For more detailed information concerning Your cost of insurance deductions, please contact Our Administrative Office . We may place an Insured in a substandard underwriting class with ratings that reflect higher mortality risks and that result in a higher cost of insurance deduction. v As of any monthly anniversary , the net amount at risk is the death benefit less the policy fund (after all deductions for that monthly anniversary , except the cost of insurance deduction). vi The Loan Interest Spread is the difference between the amount of interest We charge You for a loan (guaranteed not to exceed a maximum of 8.00% annually) and the amount of interest We credit to the amount in Your loan account (which is 3.0% annually). vii While a policy loan is outstanding, loan interest is charged in arrears on each policy anniversary or, if earlier, on the date of loan repayment, policy lapse, surrender, policy termination, or the Insured’s death. viii Charges for these riders may vary based on the policy duration, Insured’s issue or attained age , sex, risk class, and benefit amount. Charges based on attained age may increase as the Insured ages. The rider charges shown in the table may not be typical of the charges You will pay. Your policy’s specification page will indicate the rider charges applicable to Your policy, and more detailed information concerning these rider charges is available upon request from Our Administrative Office . ix We charge an administrative fee of $200 at the time benefits are paid from this rider. x Regardless of the number of children or their age , up through age 18. The next item shows the lowest and highest total operating expenses deducted from portfolio assets (before waiver or reimbursement) during the fiscal year ended December 31, 2013. Expenses of the portfolios may be higher or lower in the future. More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Total Annual Portfolio Operating Expenses : Lowest Highest Total Annual Portfolio Operating Expenses 1 (total of all expenses that are deducted from portfolio assets, including management fees, distribution or service fees (12b-1 fees), and other expenses) 0.10% 1.88% 1 The portfolio expenses used to prepare this table were provided to Midland National by the funds or their fund managers. Midland National has not independently verified such information. The expenses reflect those incurred as of December 31, 2013. Current or future expenses may be greater or less than those shown. These fees and expenses are paid out of the assets of the portfolio companies. A comprehensive discussion of the risks, charges and expenses of each portfolio company may be found in the portfolio company’s prospectus. You can obtain a current copy of the portfolio companies’ prospectuses by contacting Us at: Midland National Life Insurance Company One Sammons Plaza Sioux Falls, SD 57193 Phone: (800) 272-1642 Fax: (605) 335-3621 or toll-free (877) 208-6136 For information concerning compensation paid for the sale of the policies, see “Distribution of the Policies” on page 73. SUMMARY OF VARIABLE UNIVERSAL LIFE - DB DEATH BENEFIT OPTIONS Variable Universal Life - DB provides life insurance on the Insured person. If the policy is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1 : death benefit equals the face amount of the insurance policy. This is sometimes called a “level” death benefit . · Option 2 : death benefit equals the face amount plus the policy fund . This is sometimes called a “variable” death benefit . The death benefit may be even greater in some circumstances. See “Death Benefit” on page 20. We deduct any policy debt and unpaid charges before paying any benefits. The death benefit is paid in a lump sum. The minimum face amount is generally $50,000. However, for: · Insured persons, age 20 to 44 at issue who are in the preferred plus non-tobacco, preferred non-tobacco or the preferred tobacco classes, the minimum face amount is $100,000. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your policy, within limits. FLEXIBLE PREMIUM PAYMENTS You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is at least equal to one month’s no lapse guarantee premium. The no-lapse guarantee premium is based on the policy’s face amount and the Insured person’s age , sex and underwriting class. We are not required to accept any premium and We currently reject any premium of less than $50.00. However under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. You may choose a planned periodic premium. However, payment of the planned premiums may not ensure that Your policy will remain inforce . Additional premiums may be required to keep Your policy from lapsing. You need not pay premiums according to the planned schedule. Whether Your policy lapses or remains inforce can depend on the amount of Your policy fund (less any policy debt and surrender charge ). The policy fund , in turn, depends on the investment performance of the investment divisions You select. (The policy fund also depends on the premiums You pay and the charges We deduct.) However, You can ensure that Your policy stays inforce during the no lapse guarantee period by paying premiums at least equal to those required to meet the accumulated no lapse guarantee premium requirements described in “ Premium Provisions During The No Lapse Guarantee Period ” on page 25. INVESTMENT CHOICES If the Premium Guarantee Rider is in effect, We reserve the right to restrict the allocation of Your policy fund and premiums to certain investment divisions . At this time, by current company practice, We do not restrict the investment divisions under the Premium Guarantee Rider . You may allocate Your policy fund to up to fifteen of the fifty-eight available investment divisions and You may also allocate Your policy fund to Our General Account, where We guarantee the safety of principal and a minimum interest rate. See the “THE GENERAL ACCOUNT” on page 54. You bear the complete investment risk for all amounts allocated to any of the investment divisions. For more information, see “The Funds” on page 35. YOUR POLICY FUND Your policy fund begins with Your first premium payment. From Your premium We deduct a premium charge, any per premium expenses as described in the “Deductions From Your Premiums” section on page 55 and the first monthly deduction as described in the “Monthly Deductions From Your Policy Fund” section on page 56. The balance of the premium is Your beginning policy fund. Your policy fund reflects: · the amount and frequency of premium payments, · deductions for the cost of insurance, additional benefits, and other charges, · the investment performance of Your chosen investment divisions, · interest earned on amounts allocated to the General Account, · the impact of loans, and · the impact of partial withdrawals. There is no guaranteed policy fund for amounts allocated to the investment divisions. See “Deductions From Your Premiums” on page 55. Transfers You may transfer Your policy fund among the investment divisions and between the General Account and the various investment divisions. Transfers take effect when We receive Your request in good order. We require a minimum amount for each transfer, usually $200.
